DOVE, P. J., specially concurring. In my opinion the trial court erred in not granting plaintiff’s motion for a new trial notwithstanding defendant’s consent to an additur of $4000.00. It was plaintiff who was dissatisfied with the amount of the verdict. The trial court, not the jury, increased the amount of the verdict. Plaintiff was entitled to have his damages determined by a jury and not by the Court. (56 A.L.R.2d 213, 247 annotation sec. 17.) For this additional reason, the judgment of the trial court should be reversed and plaintiff awarded a new trial.